DETAILED ACTION
                                                           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision.                                                                       Election/Restrictions                 
 Applicant's election with traverse of Group I in the reply filed on 2-23-2022 is acknowledged. The traversal is on the ground(s) that Mancosh et al. (US 2008/0,093,763) does not teach or suggest that the control 180 also controls an operating mode for producing an undyed plastic melt as featured in the method and the device.  This is not found persuasive because ([0069] & Claim 15) teaches that a base mixture 190 including a base and other additives, generally in the form of solid particles, e.g., powders and/or pellets, are dispensed from the supply station 150 into the feed zone 130 of the extruder 102 at a feed rate of between about 1,000 lb./hr. to about 2,000 lb./hr. ([0069]) adding that the base mixture 190 is heated, e.g., by electrical heating elements, e.g., heating cartridges (not shown), and dispersed (i.e., by mixing and breaking down of polymer particles and additive particles) as it is conveyed through the extrusion barrel 120 from the feed zone 130 towards the extrusion die 140 with the extrusion screws 110, 112 at a feed rates of between about 2,000 lb./hr. and about 3,000 lb./hr. As such, the feed rate, from the supply station 150 and feed rate for the extrusion barrel are understood to be variably controlled. In addition, ([0062]) teaches that the dispensing sequence includes a plurality of incremental dispensing steps (i.e., dispensing periods), e.g., steps 1, 3, 5, etc., of between about 1 and about 15 seconds each (e.g., between about 1 and about 10 seconds), during which one or more of the colorants is dispensed into the extrusion barrel. Each 2, 4, 6, etc., of between about 1 to about 15 seconds each, during which none the colorants are dispensed. As such, the period of dye being dispensed is understood to be a period in which a control installation for selecting between a first operating mode for producing dyed plastic melt and a second operating mode for producing an undyed plastic melt. The requirement is still deemed proper and is therefore made FINAL.  Accordingly, claim(s) 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim Objections
Claim 1-14 & 16-19 are objected to because of the following informalities:  
  Currently claim 1 reads “the second infeed opening opening into the at least two mutually penetrating housing bores”. The applicant is suggested to revert back to the previous verbiage, “the second infeed opening which opens into the at least two mutually penetrating housing bores” or even perhaps “the second infeed opening, both opening into the at least two mutually penetrating housing bores” alternatively “the second infeed opening, both of which open into the at least two mutually penetrating housing bores” , etc. 
Appropriate correction is required.
Specification
The abstract of the disclosure is objected to because
 Currently, there are two abstract which share the same day. Both abstracts contain an error. The first abstract has an attorney docket number “76541-2”, the second abstract 
 In addition, appropriate commentary regarding which is the most up to date / correct specification is, remains required. Noting, that one specification has the Abstract found at its end, while the other specification does not have the abstract within it. 
Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
 	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of copending Application No. 16/326,027 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application (16/326,027) claims anticipate the claims of the instant application (16,325,999)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1-4 & 8-9 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Mancosh et al. (US-2008/0,093,763, hereinafter Mancosh)  Regarding claim 1, 	
A device for producing a dyed plastic melt and an undyed plastic melt, the device comprising:
a multi-shaft screw extruder for providing a plastic melt, 
the multi-shaft 5screw extruder having a housing, 
a first infeed opening, 
a second infeed opening, 
at least two treatment element shafts and; 
at least two mutually penetrating housing bores are configured in the housing. 
the first infeed opening and the second infeed opening opening into the at least two mutually penetrating housing bores. 
the at least two treatment element shafts are 10so being rotatingly drivable in the at least two mutually penetrating housing bores; 
a first metering installation for feeding an undyed plastic material through the first infeed opening into the at least two mutually penetrating housing 15bores; 
a second metering installation for feeding at least one dyeing agent through the second infeed opening into the at least two mutually penetrating housing bores; and203 
a control installation for selecting between a first operating mode for producing the dyed plastic melt and a second operating mode for producing the undyed plastic melt.
Mancosh teaches the following:
([0050]) teaches that referring still to FIGS. 2 and 3, the twin screw extruder 102 includes (i) an extrusion barrel 120; and (ii) a pair of co-rotation extrusion screws 110, 112. The extruder and shafts are best seen in (Fig. 2 & 3)
(Claim 28) teaches an extrusion barrel defining an inner cavity housing the twin-screw extruder and comprising
([0056]) teaches that FIG. 5 outlines the various screw segments employed in this embodiment. In general, conveying and feed elements (e.g., Z1, Z2, Z4, Z6, Z8, 10, and Z12) serve to displace material through the extrusion barrel 120, from the first entry port 132 a towards the extrusion die 140.
([0060]) teaches that the secondary feeders 160 move the materials into the extruder 120 through a second entry port 132 b using, e.g., a single-screw or double-screw configuration.
([0050]) teaches that referring still to FIGS. 2 and 3, the twin screw extruder 102 includes (i) an extrusion barrel 120; and (ii) a pair of co-rotation extrusion screws 110, 112. ([0051]) teaches that individual barrel segments 128 are selected from open barrels (i.e., with entry ports for feed zones), open barrels with inserts (for degassing, metering, or injection zones), closed barrels, and/or combined barrels for combined feeding (e.g., side feeding of additives) and venting
([0050]) teaches that Referring still to FIGS. 2 and 3, the twin screw extruder 102 includes (i) an extrusion barrel 120; and (ii) a pair of co-rotation extrusion screws 110, 112. The extrusion barrel 120 comprises an assembly of discrete barrel segments 128 forming a substantially continuous series connection. Highlighting, that the feeding system ([0049]) also disclose a similar type of configuration. 
([0051]) teaches that As shown in FIG. 3, the extrusion barrel 120 includes at least two open barrel segments 128 a, 128 b, i.e., for fluid communication with the primary and secondary feeders 150, 160. ([0057]) teaches that (Fig. 3) shows the first processing zone Z1 is configured to move cold material, e.g., a mixture of 132 a. Similarly, ([0060]) teaching that the secondary feeders 160 move the materials into the extruder 120 through a second entry port 132 b. Highlighting, that the first and second infeed apertures are understood to be apertures that open into the at least two mutually penetrating housing bores. 
([0018]) teaches that the extrusion screws are configured for co-rotational movement.
& j.) ([0069] & Claim 15) teaches that a base mixture 190 including a base and other additives, generally in the form of solid particles, e.g., powders and/or pellets, are dispensed from the supply station 150 into the feed zone 130 of the extruder 102 at a feed rate of between about 1,000 lb./hr. to about 2,000 lb./hr. ([0069]) adding that the base mixture 190 is heated, e.g., by electrical heating elements, e.g., heating cartridges (not shown), and dispersed (i.e., by mixing and breaking down of polymer particles and additive particles) as it is conveyed through the extrusion barrel 120 from the feed zone 130 towards the extrusion die 140 with the extrusion screws 110, 112 at a feed rates of between about 2,000 lb./hr. and about 3,000 lb./hr. As such, the feed rate, from the supply station 150 and feed rate for the extrusion barrel are understood to be variably controlled. ([0072]) teaches that Referring again to FIG. 3, a plurality of natural fibers 192, such as, for example, wood fibers, hemp, kenaf, abaca, jute, flax, and ground rice hulls, and one or more colorants 194 are metered into the 102 through the one or more secondary feeders 160 for mixing with the composite material.
([0064]) The dispensing sequence includes a plurality of incremental dispensing steps (i.e., dispensing periods), e.g., steps 1, 3, 5, etc., of between about 1 and about 15 seconds each (e.g., between about 1 and about 10 seconds), during which one or more of the colorants is dispensed into the extrusion barrel. Each incremental dispensing step is separated by a delay step (i.e., delay period), e.g., steps 2, 4, 6, etc., of between about 1 to about 15 seconds each, during which none of the colorants are dispensed.
Regarding claim 2, 	
Wherein the control installation is configured such a manner that: 
in the first operating mode at least the dyeing is capable of being fed through the second infeed opening into the at least two mutually penetrating housing bores via the second metering installation, and 
the undyed plastic material is capable of being fed means via at least one of the first metering installation and the second metering installation;  10
in the second operating mode the undyed plastic material means is capable of being fed through the first infeed opening into the at least two mutually penetrating housing bores via the first metering installation.
Mancosh teaches the following:
([0060]) teaches that the secondary feeders 160 move the materials into the extruder 120 through a second entry port 132 b using, e.g., a single-screw or 192, such as, for example, wood fibers, hemp, kenaf, abaca, jute, flax, and ground rice hulls, and one or more colorants 194 are metered into the extruder 102 through the one or more secondary feeders 160 for mixing with the composite material.
& c.) ([0069]) teaches that a base mixture 190 including a base and other additives, generally in the form of solid particles, e.g., powders and/or pellets, are dispensed from the supply station 150 into the feed zone 130 of the extruder 102 at a feed rate of between about 1,000 lb./hr to about 2,000 lb./hr. ([0069]) adding that the base mixture 190 is heated, e.g., by electrical heating elements, e.g., heating cartridges (not shown), and dispersed (i.e., by mixing and breaking down of polymer particles and additive particles) as it is conveyed through the extrusion barrel 120 from the feed zone 130 towards the extrusion die 140 with the extrusion screws 110, 112 at a feed rates of between about 2,000 lb./hr. and about 3,000 lb./hr. As such, the feed rate, from the supply station 150 and feed rate for the extrusion barrel are understood to be variably controlled.
Regarding claim 3, 	
Wherein the second metering installation comprises an infeed extruder which opens into the second infeed opening.
Mancosh teaches the following:
([0060]) teaches that Referring again to FIGS. 2 and 3, one or more secondary feeders 160 are provided for dispensing one or more additional materials (e.g., natural fibers, colorants, and/or other additives) into the extrusion barrel, i.e., for mixing with the base polymer. The secondary feeders 160 move the materials into the extruder 120 through a second entry port 132 b using, e.g., a single-screw or double-screw configuration.
Regarding claim 4, 	
Wherein the infeed extruder is configured as a single-shaft mixing extruder, the single-shaft mixing extruder being assigned a dyeing agent metering unit and a plastic material metering unit upstream of the single-shaft mixing 5extruder.
Mancosh teaches the following:
([0060]) teaches that the secondary feeders 160 move the materials into the extruder 120 through a second entry port 132 b using, e.g., a single-screw or double-screw configuration. ([0072]) teaches that Referring again to FIG. 3, a plurality of natural fibers 192, such as, for example, wood fibers, hemp, kenaf, abaca, jute, flax, and ground rice hulls, and one or more colorants 194 are metered into the extruder 102 through the one or more secondary feeders 160 for mixing with the composite material. ([0062]) teaching that The dispensing sequence includes a plurality of incremental dispensing steps (i.e., dispensing periods), e.g., steps 1, 3, 5, etc., of between about 1 and about 15 seconds each (e.g., between about 1 and about 10 seconds), during which one or more of the colorants is dispensed into the extrusion barrel. Each incremental dispensing step is separated by a delay step (i.e., delay period), e.g., steps 2, 4, 6, etc., of between about 1 to about 15 seconds each, during which none the 1 includes driving Feeder 3 (i.e., dispensing colorant C, e.g., black) at a rate of between about 20% to about 30% of the maximum feed rate for a duration of between about 1 to about 10 seconds, followed by a 5 to 15 second pause (i.e., step 2) before moving on to step 3. The maximum feed rate can vary for different ones of the colorants and will be dependent on the bulk density of the particular colorant. The remaining steps (e.g., steps 3 through 39) are executed in a similar manner. At each dispensing step, up to two of the feeders 164 can be driven simultaneously (see, e.g., steps 3, 5, 7, 13, etc.). Highlighting, from (Fig. 3) the one or more secondary feeders are found to be upstream of the single-shaft mixing 5extruder. As such, the infeed extruder is understood to comprise a single-shaft mixing extrude capability of regulating the of a dyeing agent and plastic material.
Regarding claim 8, 	
Wherein the second infeed opening is disposed downstream of the first infeed opening in a conveying direction
Mancosh teaches the following:
([0065]) teaches that the secondary feeder can be disposed in a position downstream of the first mixing region 170, such that the colorant(s) and wood fibers are dispensed into the extruder 102 for mixing with the base polymer in the second (relatively low shear) mixing region 172
Regarding claim 9,
Wherein each of the at least two treatment element shafts comprises one shaft to provide at least a plurality of shafts, and screw elements are rotationally fixed on the shafts between the first infeed 5opening and the second infeed opening.
Mancosh teaches the following:
([0052]) teaches that as shown, for example, in FIG. 2, each of the extrusion screws 110, 112 comprises a segmented screw arrangement, wherein each of the extrusion screws 110, 112 include a series of discrete elements (i.e., screw segments 116) fit onto a shaft 117.
B.) Claim(s) 1-4 & 8-9 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Wagner et al. (US-5,232,960, hereinafter Wagner)
A device for producing a dyed plastic melt and an undyed plastic melt, the device comprising:
a multi-shaft screw extruder for providing a plastic melt, 
the multi-shaft 5screw extruder having a housing, 
a first infeed opening, 
a second infeed opening, 
at least two treatment element shafts and; 
at least two mutually penetrating housing bores are configured in the housing. 
the first infeed opening and the second infeed opening opening into the at least two mutually penetrating
the at least two treatment element shafts are 10so being rotatingly drivable in the at least two mutually penetrating housing bores; 
a first metering installation for feeding an undyed plastic material through the first infeed opening into the at least two mutually penetrating housing 15bores; 
a second metering installation for feeding at least one dyeing agent through the second infeed opening into the at least two mutually penetrating housing bores; and203 
a control installation for selecting between a first operating mode for producing the dyed plastic melt and a second operating mode for producing the undyed plastic melt.
Wagner teaches the following:
(Abstract) mixing zone in which the components are melted together; preparing a second pre-mixture by mixing with each other a heat-activatable hardener and thixotropic agent, hardening accelerator and/or electrical conductivity-imparting additive; introducing the melt into an extruding zone.
(Col. 9, lines 26-28) teaches that the interior 30a of the inlet chamber 30 is gastight relative to the upper wall 29 of the extruder housing 23 above the first intake zone 16 of the extruder.
(Col. 9, lines 22-24) teaches that In the first intake zone 16, located upstream in the extruder, there is mounted gas-tightly on the extruder upper side 29, an inlet chamber 30 
(Col. 11, lines 15-17) teaches that the pulverulent mixture constituting the pre-mixture (II) is introduced with dosing by means of the second differential dosing scales 13 into the second intake zone 17.
& h.) (Col. 9, lines 57-60) teaches that registering with the aforesaid passage, in the upper wall 29 of the extruder housing onto the twin-screws 33 and is drawn in being engaged by both twin-screws 33a and 33b rotating in equal sense, whose peripheral profiles engage each other. (Col. 11, lines 18-24) teaches that the first intake zone 16 (inlet chamber 30) in the direction of conveyance, in the extruder 15. The degassing zone which extends in the extruder downstream from the second intake zone 17 to the outlet 20 is evacuated to an absolute pressure of 20 to 30 mbar, and the two pre-mixtures are intimately mixed with each other in this zone.
(Fig. 3) shows the twin screw arrangement within the housing. Highlighting, that the two penetrating housing bores are found to be in the housing. Adding, that while no discrepancies are found regarding the number of bores, the case law for the change of shape may be recited for any perceived inconsistencies, see In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
(Col. 10, lines 13-21) teaches that instead of the above-described discharge nozzle 35 with preferably transverse elongated slot 36, other curtain-forming means such as an overflow vessel (not shown) having a weir-like overflow edge can be arranged inside the inlet chamber 30 to receive the melt from the inlet tube end of the melt-conveying line 34 and release the same in the form of a curtain 
(Col. 11, lines 4-7) teaches that the master batch being in the molten state at 60° to 70° is dosed with the aid of the differential dosing scales 7 and the gear pump 14 via the conveying line 34 into the inlet chamber 30 which has been evacuated down to a pressure of 30 mbar absolute, 
(Col. 11, lines 15-19) teaches that the pulverulent mixture constituting the pre-mixture (II) is introduced with dosing by means of the second differential dosing scales 13 into the second intake zone 17, located downstream of the first intake zone 16 (inlet chamber 30) in the direction of conveyance, in the extruder 15. (Col. 6, lines 50-59) teaches that various additives may be used with the second pre-mixture (II), amongst the list is included various types of colorants, including pigments and colorants such as color soots, oxide color.
(Col. 3, lines 60-68) teaches that the preparation of the two pre-mixtures I and II only requires an agitator or the like stirrer-equipped container for the preparation of the first pre-mixture I being liquid at elevated temperature, and a drum mixer for the preparation of the pulverulent, second pre-mixture II, as well as for each of the two mixtures, a separate dosing scales for introducing doses of the respective pre-mixture into the common extruder. Accordingly, where dosing is understood to be a quantity of a mixture delivered at a particular time. As such, the ability to operate in different modes for producing different plastic products is understood to be disclosed.
Regarding claim 2, 	
Wherein the control installation is configured such a manner that: 
in the first operating mode at least the dyeing is capable of being fed through the second infeed opening into the at least two mutually penetrating housing bores via the second metering installation, and 
the undyed plastic material is capable of being fed means via at least one of the first metering installation and the second metering installation;  10
in the second operating mode the undyed plastic material means is capable of being fed through the first infeed opening into the at least two mutually penetrating housing bores via the first metering installation.
Wagner teaches the following:
(Col. 9, lines 1-3) teaches that downstream of the powder mixer 12, the latter is connected to a second dosing scale unit 13 which is supplied with the pulverulent mixture from the mixing unit 12 by way of a pipe line 19. (Col. 11, lines 15-17) teaches that The pulverulent mixture constituting the pre-mixture (II) is introduced with dosing by means of the second differential dosing scales 13 into the second intake zone 17. 
& c.) (Col. 8, lines 54-58) teaches that from the vessel 4, a melt of good flowability passes by way of a heatable gas-tightly enclosed conveying line 24 into the dosing unit 7 of the first process branch, which is preferably a differential dosing scale, and from there through a heatable, gas-tightly enclosed conveying line 34, which 
Regarding claim 3 & 4, 	
Wherein the second metering installation comprises an infeed extruder which opens into the second infeed opening.
Wherein the infeed extruder is configured as a single-shaft mixing extruder, the single-shaft mixing extruder being assigned a dyeing agent metering unit and a plastic material metering unit upstream of the single-shaft mixing 5extruder.
Wagner teaches the following:
(Col. 8, lines 63-65) teaches that in the other production branch there is provided a powder mixing apparatus 12, e.g., a simple plow-share mixer, (Col. 9, lines 1-4) adding that downstream of the powder mixer 12, the latter is connected to a second dosing scale unit 13 which is supplied with the pulverulent mixture from the mixing unit 12 by way of a pipe line 19. Highlighting, that as depicted the plow-share mixer is shown to be a single-shaft mixing extruder.
Regarding claim 8, 	
Wherein the second infeed opening is disposed downstream of the first infeed opening in a conveying direction
Wagner teaches the following:
(Col. 11, lines 15-18) teaches that The pulverulent mixture constituting the pre-mixture (II) is introduced with dosing by means of the second differential dosing scales 13 into the second intake zone 17, located downstream of the first intake 
Regarding claim 9, 	
Wherein each of the at least two treatment element shafts comprises one shaft to provide at least a plurality of shafts, and screw elements are rotationally fixed on the shafts between the first infeed 5opening and the second infeed opening.
Wagner teaches the following:
(Col. 9,lines 56-60) teaches that the twin-screws 33 and is drawn in being engaged by both twin-screws 33a and 33b rotating in equal sense, whose peripheral profiles engage each other. (Col. 11, lines 18-24) teaches that the first intake zone 16 (inlet chamber 30) in the direction of conveyance, in the extruder 15. The degassing zone which extends in the extruder downstream from the second intake zone 17 to the outlet 20 is evacuated to an absolute pressure of 20 to 30 mbar, and the two pre-mixtures are intimately mixed with each other in this zone
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
C.) Claim(s) 6-7 & 16-19, are rejected under 35 U.S.C. 103 as being unpatentable over Mancosh and/or Wagner and in further view of A. Goger (Modelling of Counter Rotating Twin Screw.., 2013, hereinafter Goger)
Regarding claim 6-7 & 16-19, 	
Wherein a gap is defined between the at least two treatment element shafts, and a width of the gap in relation to an external diameter D of the at least two treatment element shafts5 is equal to or greater than 0.003
Wherein the at least two treatment element shafts and a housing internal wall of the housing define a gap, and5 a width of the gap in relation to an external diameter of the at 5least two treatment element shafts is equal to or greater than 0.004 and equal to or less than
Wherein a gap is defined between the at least two treatment element shafts, and a width of the gap in relation to an external diameter D of the at least two treatment element shafts is equal to or greater than 0.004 and equal to or less than 0.035.
Wherein a gap is defined between the at least two treatment element shafts, and a width of the gap in relation to an external diameter D of the at least two treatment element shafts is equal to or greater than 0.011 and equal to or less than 0.02.
Wherein the at least two treatment element shafts and a housing internal wall of the housing define a gap, and a width of the gap in relation to an external diameter of the at least two treatment element shafts is equal to or greater than 0.005 and equal to or less than 0.025.
Wherein the at least two treatment element shafts and a housing internal wall of the housing define a gap, and a width of the gap in relation to an external diameter of the at least two treatment element shafts is equal to or greater than 0.012 and equal to or less than 0.019
Regarding claims 6-7 & 16-19, Mancosh and/or Wagner teaches the entirety of claim 1 including a twin-screw extruder including an extrusion barrel and a pair of co-rotation extrusion screws. The extruder also comprising a first and second entry ports, in addition to side feeders where the side-feeder includes a multiple-array feeder having a plurality of discrete feeders each containing a corresponding colorant and each operable to dispense the corresponding colorant. Mancosh and/or Wagner is silent on 

    PNG
    media_image1.png
    363
    450
    media_image1.png
    Greyscale
(Pg. 24, 3.3 Simple Calculation of Leakage Flows, ¶1) teaches that Counter-rotating twin screws configurations cannot display perfectly positive displacement else metal will rub on metal, and so there is leakage between the subsequent C-shaped chambers along the length of the barrel.  The first of these leakage flows is the calender leakage flow, which has a direct relationship with Calendering Gap distance (σ), (Claims 6 & 16-17 spacing) as demonstrated below. (Pg. 27) teaches a formula for Qc, noting that Qc has a direct relationship with Calendering Gap distance (σ)), (Claims 6 & 16-17 spacing). This spacing and game is best depicted below recreated (Fig. 3.4, Pg. 26)


    PNG
    media_image2.png
    47
    548
    media_image2.png
    Greyscale
with rearrangement yields the following formula,             
                N
                T
                *
                
                    
                        2
                        R
                        -
                        H
                    
                
                =
                 
                
                    
                        1
                    
                    
                        σ
                    
                
                *
                
                    
                        Q
                        3
                        i
                        -
                        
                            
                                Δ
                                p
                                
                                    
                                        σ
                                    
                                    
                                        3
                                    
                                
                                *
                                4
                                (
                                S
                                -
                                
                                    
                                        W
                                    
                                    
                                        f
                                    
                                
                                i
                                )
                            
                            
                                6
                                π
                                η
                                *
                                
                                    
                                        
                                            2
                                            R
                                            -
                                            H
                                        
                                    
                                    
                                        
                                            σ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
         As such, the Screw Speed (N – see table above formula on Pg. 27 for variable assignments), is understood to depend on the Calendaring Gap distance (σ). Additionally, (Pg. 31, 3.3.3 Flight Gap) – teaches Flight leakage flow, Qf, occurs in clearances, which is between the screws and barrel. The same mathematical manipulation can be done with formula (3.11) for the Qf
    PNG
    media_image3.png
    63
    546
    media_image3.png
    Greyscale
 Similarly, a relationship with the clearance between screw and barrel (δ) (Claims 7 & 18-19 spacing) and the screw speed can be achieved with rearrangement. Finally, (Pg. 34) giving the formula for the total leakage,
    PNG
    media_image4.png
    53
    534
    media_image4.png
    Greyscale
Accordingly, the Calendering Gap distance (σ) and the clearance between screw and barrel (δ) are understood to be result effective variables that impact both the screw speed, and the overall total leakage. Consequently, the case law for result In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus utilized in the production of a plastic article, the apparatus comprising a several zones with a twin-screw extruder with a plurality of openings for depositing material into the extruder, the extruder openings having a regulating mechanism for dispensing an amount of powder when desired, of Mancosh and/or Wagner. By utilizing an optimized Calendering Gap distance (σ) and the clearance between screw and barrel for the twin-screw extruder, as taught by Goger. Highlighting, implementation of optimized Calendering Gap distance (σ) and the clearance between screw and barrel for the twin-screw extruder provides a means for tailoring the speed at which the extruder can operate and allows for a optimization of the total leakage experience by the twin screw extruder, (3.3 Simple Calculation of Leakage Flows, 3.3.3 Flight Gap & Pg. 34)D.) Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mancosh and/or Wagner and in further view of Loris Massarotto (US-2009/0,022,007, hereinafter Massarotto)Regarding claim 12,
Further comprising a closure element for closing the second infeed opening
Wherein the closure element is activatable means via
Wherein the closure element has a closure wall, the closure wall being shaped so as to correspond to a housing internal wall and the closure wall defining at least one of the at least two mutually penetrating housing bores
Regarding claims 6-7 & 16-19, Regarding claims 6-7 & 16-19, Mancosh and/or Wagner teaches the entirety of claim 1 including a twin-screw extruder including an extrusion barrel and a pair of co-rotation extrusion screws. The extruder also comprising a first and second entry ports, in addition to side feeders where the side-feeder includes a multiple-array feeder having a plurality of discrete feeders each containing a corresponding colorant and each operable to dispense the corresponding colorant. Mancosh and/or Wanger is silent on the utilization and details for a closure element implemented in the entry port openings.In analogous art for an apparatus for dosing and mixing solid powders in technological processes for converting plastic materials, that utilizes a first and second entry ports, in addition to volumetric screw side feeders, Massarotto suggests details regarding implementing servo-controlled valves in conjunction with the volumetric screw side feeders to allow or prevent the entry of the solid powders into the cylinders, and in this regard Massarotto teaches the following:
([0030]) teaches that in detail, the gravimetric or volumetric screw is operated and the valves 12 a and 12 b for feeding into the dosage cylinders 10 a and 10 b are opened selectively. ([0020]) teaches that Between the gravimetric and volumetric screws 11 and the cylinders 10 a and 10 b servo-controlled valves 12 a and 12 b are interposed which allow or prevent the entry 12 a and 12 b are depicted to be a square, the case law for the change or shape and/or the rearrangement of parts may be recited, see In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) & In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus utilized in the production of a plastic article, the apparatus comprising a several zones with a twin-screw extruder with a plurality of openings for depositing material into the extruder, the extruder openings having a regulating mechanism for dispensing an amount of powder when desired, of Mancosh and/or Wagner. By utilizing a closure element activatable via a closure element drive, as taught by Massarotto. Highlighting, implementation of a closure element activatable by a closure element drive allows for regulating the dosage amount by allowing or prevent the entry of the solid powders into the cylinders., ([0020]).
                                                                        Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                           

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715